Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.

Response to Amendment
This action is in response to the remark entered on 02/02/2021.
Claims 1-4 & 6-30 are pending in the instant application.
Claims 1, 17, 19 & 23-30 are amended.
Claim 5 is cancelled.

Response to Arguments
Applicant's remarks filed 02/02/2021, pages 10-11, with respect to overcoming the rejection of claim 1 under 35 U.S.C. § 102(a)(1) have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over D. Farin, S. Krabbe, P. H. N. de With, and W. 
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claim 1, and similarly claims 17 & 19 below, where Applicant’s newly-recited claim limitations are now addressed by Macciola and are rejected as outlined below.

Applicant's remarks filed 02/02/2021, page 11, with respect to overcoming the rejection of claim 13 under 35 U.S.C. § 102(a)(1) have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over D. Farin, S. Krabbe, P. H. N. de With, and W. Effelsberg. Robust camera calibration for sport videos using court models. In SPIE Storage and Retrieval Methods and Applications for Multimedia, volume 5307, pages 80-91, 2004 (hereinafter Farin) in view of P. Carr, Y. Sheikh and I. Matthews, "Point-less calibration: Camera parameters from gradient-based alignment to edge images," 2012 IEEE Workshop on the Applications of Computer Vision (WACV), Breckenridge, CO, USA, 2012, pp. 377-384 (hereinafter Carr) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claim 13, and similarly claims 18 & 22 below, 

Applicant's remarks filed 02/02/2020, page 14, regarding the prior art rejection of dependent claims 2-4, 6-12, 14-30 have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
The Examiner respectfully disagrees with the Applicant because the combination of Farin and Macciola discloses claim 1 and the combination of Farin and Carr discloses claim 13. Thus, claims 2-4, 6-12 & 14-30 are also rejected for similar reasons as outlined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16, 18, 22 & 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 13, 18 & 22, the term "explicitly" in the claims is a relative term which renders the claim indefinite.  The term "explicitly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent claims 14-16 & 27-30 fall accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 17, 19 & 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over D. Farin, S. Krabbe, P. H. N. de With, and W. Effelsberg. Robust camera calibration for sport videos using court models. In SPIE Storage and Retrieval Methods and Applications for Multimedia, volume 5307, pages 80-91, 2004 (hereinafter Farin) in view of Macciola et al. (US 2015/0093018 A1) (hereinafter Macciola).

Regarding claim 1, Farin discloses a method for calibrating and re-calibrating an imaging device [Section 4.1, Camera calibration refinement], camera parameters for the imaging device comprising at least one varying intrinsic or extrinsic parameter value based on a view of 2D or 3D shapes of an object with known geometry and a 2D template of the object [Section 2 Court Model Initialization, Identifying straight lines in image of tennis court, as an object with known geometry, that correspond to lines in model, Fig. 1b, as 2D template, to compute parameters of camera including camera position and focal length], the method comprising:
receiving at least one image from the imaging device, wherein a planar surface of the object with known geometry is observable from the received image [Section 2 Algorithm, input image of sport courts, that are planar with known lines];
performing an initial estimation of a set of camera parameters for a given image frame directly from the received image [Section 2 Algorithm, Fig. 2, Computing parameters of eight-parameter perspective model from line estimates in frame 1 initialization] using at least one of: i) a key frame database obtained from previous observations in a sequence of images by querying the key frame database to find similar images with known camera parameters, and ii) a geometric [Section 2 Algorithm, Fig. 2, Geometric transformation as geometric transformation estimator that performs the assigning, or mapping of, line candidates to lines in court model, and to project court model onto subsequent input images using best match through iteration of all subsets and line candidates in camera parameter refinement steps]; and
performing a camera parameter adjustment operation by adjusting the camera parameters for the imaging device using the received image and the template of the object [Section 2 Algorithm, Fig. 2, Project court model onto input image, and search for camera parameters that provide best match through iteration of all subsets and line candidates in camera parameter refinement steps].
	However, Farin does not explicitly disclose a geometric transformation estimator comprising a mapping function that estimates the parameters of the camera directly from the received image by applying one or more operations of the mapping function on image pixels of the received image to generate a mapping between all pixels of the received image and the template of the object or the camera parameters.
	Macciola teaches of a geometric transformation estimator comprising a mapping function that estimates the parameters of the camera directly from the received image by applying one or more operations of the mapping function on image pixels of the received image to generate a mapping between all pixels of the received image and the template of the object or the camera parameters [Paragraphs [0209]-[0211] & [0221]-[0240], After homography matrix is estimated, equation 1 may be used to compute each pixel position (x, y) for a given value of (X,Y), and then intrinsic camera parameter matrix can be estimated from homography matrix (12)]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Farin to incorporate and improve the mapping function of Macciola into the method disclosed by Farin as above, compensate for and/or correct problems associated with image capture and processing using a mobile device, while maintaining a low computational cost via efficient processing methods (Macciola, Paragraphs [0010]-[0011]).

Regarding claim 2, Farin and Macciola disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Farin discloses the method of further comprising updating an adaptive world template to incorporate an additional stable point from the observed images to the template of the object, the stable point corresponding to a detectable visual feature in the at least one image that is observable at a fixed location in a real-world coordinate system [Section 2 Algorithm, Section 3.3. Model fitting, Figs. 1b & 6a-b, Identification and including line intersection points in the court model to get calibration points, as stable points, from observing static tennis court lines that are horizontal and vertical polarities, and then project the court model onto input image, as adaptive world template].

Regarding claim 3, Farin and Macciola disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
[Section 2 Algorithm, Fig. 2, Matching between input images and model is evaluated by counting the number of court line pixels, thus minimizing a dissimilarity in court line pixels between court model and input images]; and maximizing similarities in at least one of: the camera's coordinate system and the template's coordinate system [Section 2 Algorithm, Fig. 2, Geometric line transformations of court model are projected back to image coordinates, wherein the transformation measured to be the best match is selected as final solution].

Regarding claim 4, Farin and Macciola disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Farin discloses the method of further comprising adjusting the camera parameters in a next image frame given previously estimated parameters and a refinement procedure [Section 2 Algorithm, Fig. 2, Project court model onto input image, and search for camera parameters that provide best match through iteration of all subsets and line candidates in camera parameter refinement steps at subsequent frames using previous approximate court location].

Regarding claim 6, Farin and Macciola disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Farin discloses the method of further comprising adjusting the camera parameters by maximizing mutual information between transformed images and [Section 2 Algorithm, Fig. 2, Matching between input images and model is evaluated by counting the number of court line pixels, thus maximizing similarities in court line pixels, as mutual information, between court model and input images].

Regarding claim 7, Farin and Macciola disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Farin discloses the method of further comprising adjusting camera parameters by minimizing a disparity between image points and a template pattern using a plurality of pixel values [Section 2 Algorithm, Fig. 2, Matching between input images and model is evaluated by counting the number of court line pixels, and then finding the camera parameters that provide the best match by iterating over all subsets of model lines and line candidates, minimizing a dissimilarity between court model and input images].

Regarding claim 8, Farin and Macciola disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Farin discloses the method of further comprising generating a real-world template update to incorporate a stable point in the original template of the object based on the observation of static patterns in previous images [Section 2 Algorithm, Section 3.3. Model fitting, Figs. 1b, 6a-b & 9, Identification of intersection points in the court model, being real-world template update, to get calibration points, as stable points, from observing static tennis court lines in the input images being previous images].

Regarding claim 9, Farin and Macciola disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Farin discloses of comprising using an update real-world template to further refine and adjust the camera parameters [Section 2 Algorithm, Section 3.3.1 Finding line correspondences, Figs. 1b & 6a-b, Determine best line assignment by iterating through all possible assignments, and the calibration parameters for a specific line assignment are determined by building an equation system and inserting calibration points as data, and further iteratively with each input image to refine camera parameters].

Regarding claim 10, Farin and Macciola disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Macciola teaches the method of further comprising providing an interface to receive human knowledge [Paragraph [0069], Fig. 2, User interface devices such as touch screen].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Farin to incorporate and implement the user interface and computer device of Macciola into the method disclosed by Farin as above, for a user to operate the computer device that (Macciola, Paragraphs [0069] & [0085]).

Regarding claim 17, non-transitory computer readable medium claim 17 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same rationale as listed above.
Furthermore, Macciola teaches of a non-transitory computer readable medium comprising computer executable instructions for calibrating and re-calibrating an imaging device [Paragraph [0053]-[0055], Computing-based device comprises one or more processors, executing computer executable instructions provided using any computer-readable media].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Farin to incorporate and implement a processor and memory, the memory comprising computer executable instructions, of Macciola into the method disclosed by Farin as above, to automate and execute software instructions to calibrate a camera using the images captured (Macciola, Paragraphs [0053]-[0055]).

Regarding claim 19, electronic device claim 19 is drawn to the electronic device using/performing the same method as claimed in claim 1. Therefore, electronic device claim 19 corresponds to method claim 1, and is rejected for the same rationale as used above. 

Macciola teaches of the electronic device comprising a processor and memory, the memory comprising computer executable instructions for calibrating and re-calibrating an imaging device [Paragraph [0053]-[0055], Computing-based device comprises one or more processors, executing computer executable instructions provided using any computer-readable media].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device disclosed by Farin to incorporate and implement a processor and memory, the memory comprising computer executable instructions, of Macciola into the method disclosed by Farin as above, to automate and execute software instructions to calibrate a camera using the images captured (Macciola, Paragraphs [0053]-[0055]).

Regarding claim 23, Farin and Macciola disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Farin discloses wherein the geometric transformation estimator provides an estimate of the parameters of the camera to a template warping function directly from the received image [Section 2 Algorithm, Section 4 Model tracking, Figs. 1b, 2, 6a-b & 8, Upon first estimate of camera parameters, the camera parameters are fed into white pixel detector and camera parameter refinement, as template warping function, to predict the camera parameters Ht+1 for frame t + 1, warping the court model as seen in Fig. 8, and refine camera parameters by finding a matrix M* such that the Euclidean distance of all white court pixels to the court model is minimized].

Regarding claim 24, Farin and Macciola disclose the device of claim 19, and are analyzed as previously discussed with respect to the claim.
Furthermore, Farin discloses wherein the geometric transformation estimator provides an estimate of the parameters of the camera to a template warping function directly from the received image [Section 2 Algorithm, Section 4 Model tracking, Figs. 1b, 2, 6a-b & 8, Upon first estimate of camera parameters, the camera parameters are fed into white pixel detector and camera parameter refinement, as template warping function, to predict the camera parameters Ht+1 for frame t + 1, warping the court model as seen in Fig. 8, and refine camera parameters by finding a matrix M* such that the Euclidean distance of all white court pixels to the court model is minimized].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over D. Farin, S. Krabbe, P. H. N. de With, and W. Effelsberg. Robust camera calibration for sport videos using court models. In SPIE Storage and Retrieval Methods and Applications for Multimedia, volume 5307, pages 80-91, 2004 (hereinafter Farin) and Macciola et al. (US 2015/0093018 A1) (hereinafter Macciola) in view of K. Okuma, J. Little, and D. Lowe. Automatic rectification of long image sequences. In Proc. Asian Conf. on Computer Vision, 2004 (hereinafter Okuma).

Regarding claim 11, Farin and Macciola disclose the method of claim 7, and are analyzed as previously discussed with respect to the claim.
However, Farin and Macciola do not disclose the particulars of claim 11.
Okuma teaches of further comprising using line directions and curvatures in adjusting the camera parameters [Section 4 Model Fitting, 4.1 Edge Search, Finding line correspondences, Fig. 3, Local searches for edges are conducted to identify orientations of edges in local line or circle segments (line directions and curvatures), and calculation of gradient vector g as higher order gradient to compute transformation Homography matrix in adjusting camera parameters].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Farin to integrate, incorporate, and implement the edge detections upon line and circles using gradient vector calculations of Okuma into the method disclosed by Farin as above, to detect edges locally only in high gradient regions that are most likely to contain edge pixels to contribute in camera calibration through adjustment and refinement of camera parameters (Okuma, Section 4 Model Fitting).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over D. Farin, S. Krabbe, P. H. N. de With, and W. Effelsberg. Robust camera calibration for sport videos using court models. In SPIE Storage and Retrieval Methods and Applications for Multimedia, volume 5307, pages 80-91, 2004 (hereinafter Farin) and Macciola et al. (US 2015/0093018 A1) (hereinafter Macciola) in view of Arici et al. (US 2008/0085061 A1) (hereinafter Arici).

Regarding claim 12, Farin and Macciola disclose the method of claim 6, and are analyzed as previously discussed with respect to the claim.
However, Farin and Macciola do not explicitly disclose the particulars of claim 12.
Arici teaches the known technique of further comprising a pre-processing operation to compute probabilities of an image pixel to be an image edge [Paragraph [0035], Fig. 3, Edge likelihood map, providing for each pixel in input image 1, the likelihood that the particular pixel is an edge pixel in the input image 1]. This known technique is applicable to the method of Farin as they both share characteristics and capabilities, namely, they are directed to identifying image characteristics and features, namely lines and edges.
One of ordinary skill in the art would have recognized that applying the known
technique of utilizing edge likelihood maps in Arici would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the edge likelihood maps in Arici to the teachings of Farin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such edge detection methods into similar methods. Further, the edge likelihood maps to Farin with court line detections
accordingly, would have been recognized by those of ordinary skill in the art as resulting
in an improved method that accurately and computationally efficiently detects and identifies edges in an image (Arici, Paragraph [0016]). 

Claims 13, 16 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over D. Farin, S. Krabbe, P. H. N. de With, and W. Effelsberg. Robust camera calibration for sport videos using court models. In SPIE Storage and Retrieval Methods and Applications for Multimedia, volume 5307, pages 80-91, 2004 (hereinafter Farin) in view of P. Carr, Y. Sheikh and I. Matthews, "Point-less calibration: Camera parameters from gradient-based alignment to edge images," 2012 IEEE Workshop on the Applications of Computer Vision (WACV), Breckenridge, CO, USA, 2012, pp. 377-384 (hereinafter Carr).

Regarding claim 13, Farin discloses a method for calibrating and re-calibrating an imaging device [Section 4.1, Camera calibration refinement], camera parameters for the imaging device comprising at least one varying intrinsic or extrinsic parameter value based on a view of at least one 2D or 3D shape of an object with known geometry [Section 2 Court Model Initialization, Identifying straight lines in image of tennis court, as an object with known geometry, that correspond to lines in model, Fig. 1b, as 2D template, to compute parameters of camera including camera position and focal length], the method comprising:
receiving an image from the imaging device, wherein a planar surface of the object with known geometry is observable from the received image [Section 2 Algorithm, input image of sport courts, that are planar with known lines]; and
performing a direct estimation of the camera parameters directly from the received image, using a geometric transformation estimator comprising a mapping or a known template [Section 2 Algorithm, Fig. 2, Geometric transformation is used to assign line candidates to lines in court model, as objects having known template, and to project court model onto subsequent input images using best match through iteration of all subsets and line candidates in camera parameter refinement steps].
However, Farin does not explicitly disclose performing a direct estimation of the camera parameters directly from the received image without explicitly identifying key points in the received image.
Carr teaches of performing a direct estimation of the camera parameters directly from the received image without explicitly identifying key points in the received image [Section 3-4, Estimating camera intrinsic, extrinsic, and lens distortion parameters by aligning an overhead template to the camera image using gradient based optimization].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Farin to incorporate and implement the point-less calibration techniques of Carr into the method disclosed by Farin as above, to introduce gradient-based alignment when landmark point features are impractical or not found (Carr, Abstract & Introduction).

Regarding claim 16, Farin and Carr disclose the method of claim 13, and are analyzed as previously discussed with respect to the claim.
[Section 2 Algorithm, Fig. 2, Matching between input images and model is evaluated by counting the number of court line pixels, thus maximizing similarities in court line pixels, as mutual information, between court model and input images].
	
Regarding claim 27, Farin and Carr disclose the method of claim 13, and are analyzed as previously discussed with respect to the claim.
Furthermore, Farin discloses wherein the geometric transformation estimator provides an estimate of the parameters of the camera to a template warping function directly from the received image [Section 2 Algorithm, Section 4 Model tracking, Figs. 1b, 2, 6a-b & 8, Upon first estimate of camera parameters, the camera parameters are fed into white pixel detector and camera parameter refinement, as template warping function, to predict the camera parameters Ht+1 for frame t + 1, warping the court model as seen in Fig. 8, and refine camera parameters by finding a matrix M* such that the Euclidean distance of all white court pixels to the court model is minimized].

Claims 14-15, 18, 22 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over D. Farin, S. Krabbe, P. H. N. de With, and W. Effelsberg. Robust camera calibration for sport videos using court models. In SPIE Storage and Retrieval Methods and Applications for Multimedia, volume 5307, pages 80-91, 2004 (hereinafter Farin) and P. Carr, Y. Sheikh and I. Matthews, "Point-less calibration: Camera parameters from gradient-based alignment to edge images," 2012 IEEE Workshop on the Applications of Computer Vision (WACV), Breckenridge, CO, USA, 2012, pp. 377-384 (hereinafter Carr) in view of Fitzgibbon et al. (US 2008/0291282 A1) (hereinafter Fitzgibbon).

Regarding claim 14, Farin and Carr disclose the method of claim 13, and is analyzed as previously discussed with respect to the claim.
However, Farin and Carr do not disclose the particulars of claim 14.
Fitzgibbon teaches of further comprising obtaining the geometric transformation estimator by using at least one of: at least one pair of the image and the corresponding template; and at least one pair of the image and the corresponding homography transformation of at least one planar object [Paragraphs [0019]-[0020], Taking an image pair, image points that correspond to the two images of the pair are identified, for example, automatic homography matching, and then the resulting correspondences are then used to estimate the camera parameters].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Farin to incorporate and implement the homographic matching using a pair of images in Fitzgibbon into the method disclosed by Farin as above, to identify correspondences between two images to identify the homography between the two images and further determine camera parameters (Fitzgibbon, Paragraphs [0019]-[0020]).

Regarding claim 15, Farin, Carr, and Fitzgibbon disclose the method of claim 14, and are analyzed as previously discussed with respect to the claim.
Furthermore, Farin discloses of:
receiving a view of at least one 2D or 3D shape of the object with known geometry and a 2D template of the object [Section 2 Algorithm, input image of sport courts as a view of 2D shape with known planar geometry]; wherein a parameter adjustment operation for the geometric transformation estimator [Section 2 Algorithm, Fig. 2, Geometric transformation is used to assign line candidates to lines in court model] comprises at least one of:
minimizing a dissimilarity between the template and the image [Section 2 Algorithm, Fig. 2, Matching between input images and model is evaluated by counting the number of court line pixels, thus minimizing a dissimilarity in court line pixels between court model and input images]; and maximizing similarities in at least one of: the camera's coordinate system and the template's coordinate system [Section 2 Algorithm, Fig. 2, Geometric line transformations of court model are projected back to image coordinates, wherein the transformation measured to be the best match is selected as final solution].

Regarding claim 18, non-transitory computer readable medium claim 18 corresponds to the same method as claimed in claim 13, and therefore is also rejected for the same rationale as listed above.

Fitzgibbon teaches of a non-transitory computer readable medium comprising computer executable instructions for calibrating and re-calibrating an imaging device [Paragraph [0052]-[0057], Figs. 4-5, Methods described may be performed by software in machine readable form on a storage medium].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Farin to incorporate and implement the computer executable instructions stored within memory of Fitzgibbon into the method disclosed by Farin as above, to automate and execute software instructions to calibrate a camera using the images captured (Fitzgibbon, Paragraphs [0052]-[0057]).

Regarding claim 22, electronic device claim 22 is drawn to the electronic device using/performing the same method as claimed in claim 13. Therefore, electronic device claim 22 corresponds to method claim 13, and is rejected for the same rationale as used above. 
However, Farin and Carr do not explicitly disclose of the electronic device comprising a processor and memory, the memory comprising computer executable instructions for calibrating and re-calibrating an imaging device.
Fitzgibbon teaches of the electronic device comprising a processor and memory, the memory comprising computer executable instructions for calibrating and re- [Paragraph [0052]-[0057], Figs. 4-5, Computing-based device 600 comprises one or more processors, executing computer executable instructions provided using any computer-readable media].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device disclosed by Farin to incorporate and implement a processor and memory, the memory comprising computer executable instructions, of Fitzgibbon into the method disclosed by Farin as above, to automate and execute software instructions to calibrate a camera using the images captured (Fitzgibbon, Paragraphs [0052]-[0057]).

Regarding claim 28, Farin, Carr, and Fitzgibbon disclose the device of claim 22, and are analyzed as previously discussed with respect to the claim.
Furthermore, Farin discloses wherein the geometric transformation estimator provides an estimate of the parameters of the camera to a template warping function directly from the received image [Section 2 Algorithm, Section 4 Model tracking, Figs. 1b, 2, 6a-b & 8, Upon first estimate of camera parameters, the camera parameters are fed into white pixel detector and camera parameter refinement, as template warping function, to predict the camera parameters Ht+1 for frame t + 1, warping the court model as seen in Fig. 8, and refine camera parameters by finding a matrix M* such that the Euclidean distance of all white court pixels to the court model is minimized].

Claim(s) 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over D. Farin, S. Krabbe, P. H. N. de With, and W. Effelsberg. Robust camera calibration for sport videos using court models. In SPIE Storage and Retrieval Methods and Applications for Multimedia, volume 5307, pages 80-91, 2004 (hereinafter Farin) and Macciola et al. (US 2015/0093018 A1) (hereinafter Macciola) in view of Fitzgibbon et al. (US 2008/0291282 A1) (hereinafter Fitzgibbon).

	Regarding claim 20, Farin and Macciola disclose the electronic device of claim 19, and are analyzed as previously discussed with respect to the claim.
However, neither Farin nor Macciola teach of the electronic device coupled to the imaging device.
Furthermore, Fitzgibbon teaches of the electronic device coupled to the imaging device [Paragraph [0052]-[0057], Figs. 4-5, Computing-based device 500 may be independent and arranged to receive images captured by a camera].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device disclosed by Farin to couple the electronic device to the imaging device as described in Fitzgibbon, to receive images captured by a camera in order to calibrate a camera using the images captured (Fitzgibbon, Paragraphs [0052]-[0057]).

	Regarding claim 21, Farin and Macciola disclose the electronic device of claim 19, and are analyzed as previously discussed with respect to the claim.

Fitzgibbon teaches of the electronic device incorporated into the imaging device [Paragraph [0052]-[0057], Figs. 4-5, Computing-based device 500 may be integral with a camera].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device disclosed by Farin to integrate the electronic device to the imaging device as described in Fitzgibbon, to receive images captured by a camera in order to calibrate a camera using the images captured (Fitzgibbon, Paragraphs [0052]-[0057]).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over D. Farin, S. Krabbe, P. H. N. de With, and W. Effelsberg. Robust camera calibration for sport videos using court models. In SPIE Storage and Retrieval Methods and Applications for Multimedia, volume 5307, pages 80-91, 2004 (hereinafter Farin) and Macciola et al. (US 2015/0093018 A1) (hereinafter Macciola) in view of Solanki et al. (US 2015/0110372 A1) (hereinafter Solanki).

Regarding claim 25, Farin and Macciola disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Farin discloses wherein the geometric transformation estimator is a mapping function, automatically learnt from either images with a known homography transformation or images of one or more objects with a known template [Section 2 Algorithm, Fig. 2, Geometric transformation is used to assign line candidates to lines in court model, as objects having known template, and to project court model onto subsequent input images using best match through iteration of all subsets and line candidates in camera parameter refinement steps].
However, Farin and Macciola do not explicitly disclose of using supervised or semi-supervised machine learning techniques.
Solanki teaches of using supervised or semi-supervised machine learning techniques [Paragraphs [0186]-[0228], RANSAC method, as supervised machine learning technique, used to register images by matching and mapping keypoints in images, and calculating homography between images].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Farin to integrate the image transformation and model fitting algorithm as described in Solanski, to utilize RANSAC in estimating image transformations and performing image registration, especially helpful when many data points are outliers (Solanki, Paragraphs [0186] & [0198]).

Regarding claim 26, Farin and Macciola disclose the device of claim 19, and are analyzed as previously discussed with respect to the claim.
Furthermore, Farin discloses wherein the geometric transformation estimator is a mapping function, automatically learnt from either images with a known homography transformation or images of one or more objects with a known template [Section 2 Algorithm, Fig. 2, Geometric transformation is used to assign line candidates to lines in court model, as objects having known template, and to project court model onto subsequent input images using best match through iteration of all subsets and line candidates in camera parameter refinement steps].
However, Farin and Macciola do not explicitly disclose of using supervised or semi-supervised machine learning techniques.
Solanki teaches of using supervised or semi-supervised machine learning techniques [Paragraphs [0186]-[0228], RANSAC method, as supervised machine learning technique, used to register images by matching and mapping keypoints in images, and calculating homography between images].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Farin to integrate the image transformation and model fitting algorithm as described in Solanski, to utilize RANSAC in estimating image transformations and performing image registration, especially helpful when many data points are outliers (Solanki, Paragraphs [0186] & [0198]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over D. Farin, S. Krabbe, P. H. N. de With, and W. Effelsberg. Robust camera calibration for sport videos using court models. In SPIE Storage and Retrieval Methods and Applications for Multimedia, volume 5307, pages 80-91, 2004 (hereinafter Farin) and P. Carr, Y. Sheikh and I. Matthews, "Point-less calibration: Camera parameters from gradient-based alignment to edge images," 2012 IEEE Workshop on the Applications of Computer Vision (WACV), Breckenridge, CO, USA, 2012, pp. 377-384 (hereinafter Carr) in view of Solanki et al. (US 2015/0110372 A1) (hereinafter Solanki).

Regarding claim 29, Farin and Carr disclose the method of claim 13, and is analyzed as previously discussed with respect to the claim.
Furthermore, Farin discloses wherein the geometric transformation estimator is a mapping function, automatically learnt from either images with a known homography transformation or images of one or more objects with a known template [Section 2 Algorithm, Fig. 2, Geometric transformation is used to assign line candidates to lines in court model, as objects having known template, and to project court model onto subsequent input images using best match through iteration of all subsets and line candidates in camera parameter refinement steps].
However, Farin and Carr do not explicitly disclose of using supervised or semi-supervised machine learning techniques.
Solanki teaches of using supervised or semi-supervised machine learning techniques [Paragraphs [0186]-[0228], RANSAC method, as supervised machine learning technique, used to register images by matching and mapping keypoints in images, and calculating homography between images].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Farin to integrate the image transformation and model fitting algorithm as described in Solanski, to utilize RANSAC in estimating image transformations and performing image (Solanki, Paragraphs [0186] & [0198]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over D. Farin, S. Krabbe, P. H. N. de With, and W. Effelsberg. Robust camera calibration for sport videos using court models. In SPIE Storage and Retrieval Methods and Applications for Multimedia, volume 5307, pages 80-91, 2004 (hereinafter Farin) and P. Carr, Y. Sheikh and I. Matthews, "Point-less calibration: Camera parameters from gradient-based alignment to edge images," 2012 IEEE Workshop on the Applications of Computer Vision (WACV), Breckenridge, CO, USA, 2012, pp. 377-384 (hereinafter Carr) in view of Solanki et al. (US 2015/0110372 A1) (hereinafter Solanki).

Regarding claim 30, Farin, Carr, and Fitzgibbon disclose the device of claim 22, and are analyzed as previously discussed with respect to the claim.
Furthermore, Farin discloses wherein the geometric transformation estimator is a mapping function, automatically learnt from either images with a known homography transformation or images of one or more objects with a known template [Section 2 Algorithm, Fig. 2, Geometric transformation is used to assign line candidates to lines in court model, as objects having known template, and to project court model onto subsequent input images using best match through iteration of all subsets and line candidates in camera parameter refinement steps].

Solanki teaches of using supervised or semi-supervised machine learning techniques [Paragraphs [0186]-[0228], RANSAC method, as supervised machine learning technique, used to register images by matching and mapping keypoints in images, and calculating homography between images].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Farin to integrate the image transformation and model fitting algorithm as described in Solanski, to utilize RANSAC in estimating image transformations and performing image registration, especially helpful when many data points are outliers (Solanki, Paragraphs [0186] & [0198]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL CHANG/Examiner, Art Unit 2487